DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-3 are cancelled.
Claims 1, 15,18 are amended.
Allowable Subject Matter
Claims 1, 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the prior art of record because none of the prior art of record render the claimed invention obvious.
With respect to claim 1, Kim (US Pub 2019/0166703) discloses a rotating device, (see par 0002; discloses invention relates to a foldable display device) comprising: at least one pair of rotation assemblies; (see fig. 7; discloses the hinge structure comprises a pair of rotation assemblies; i.e. first formed using elements 310, 320 and 330; second formed using elements 380, 370 and 360) and a gear assembly located between rotation assemblies of one pair of the at least one pair of rotation assemblies, (see fig. 7; discloses gear assembly comprising 341 ,342, 351 and 352 located between the pair of rotation assemblies) wherein each rotation assembly of the at least one pair of rotation assemblies comprises a support frame (see fig, 7; center bracket 330) and a rotating rack rotatably connected to the support frame, (see fig. discloses rotating elements 310 and 320 connected to the center bracket 330) the rotating rack is provided with a driving gear engaging with the gear assembly; (see fig. 9A; state 901; discloses element 320 comprises driving gear 321 engaging with gear 341) and the rotating racks of one pair of rotation assemblies are synchronously rotatable by rotating the rotating rack relative to a corresponding support frame; (see fig. 7; par 0105; discloses the first bracket housing 310 and the first inner bracket gear 320 may be rotated by a first angle (e.g., 90 degrees) in a first direction from an initial state with respect to the first center bracket 330. Similarly, the second bracket housing 380 and the second inner bracket gear 370 may be rotated by a first angle (e.g., 90 degrees) in a second direction from the initial state with respect to the second center bracket 360. The first direction and the second direction may be opposite to each other) driving, by the rotation of the rotating rack, a corresponding driving gear to rotate; and further rotating, by the rotation of the corresponding driving gear, the gear assembly (par 0114; discloses the gear pattern part of the first main gear 341 may pass through the first center bracket 330 and be enmeshed with the internal gear 321 of the first inner bracket gear 320; When a force is applied to the first inner bracket gear 320 (or the first bracket housing 310 and the first housing 110 coupled to the first inner bracket gear 320) in a first direction (e.g., a clockwise direction with reference to the illustrated drawing), as illustrated in state 903, the first inner bracket gear 320 may be inclined at a first angle (e.g., 45 degrees) with respect to a longitudinal center line of the first center bracket 330par 0109; discloses  if the first main gear 341 may be rotated in a first direction (e.g., the clockwise direction), the first shaft gear 351 may be rotated in a second direction (e.g., the counterclockwise direction), the second shaft gear 352 enmeshed with the first shaft gear 351 may be in turn rotated in the first direction, and the second main gear 342 enmeshed with the second shaft gear 352 may be rotated in the second direction; which means the external force applied to the inner bracket gear drives the gear assembly consisting of gears 341, 342, 351 and 352);
However Kim alone or in combination with other prior art of record fails to disclose  wherein, in each rotation assembly of the at least one pair of rotation assemblies, a rotation shaft between the support frame and the rotating rack is a virtual shaft, and an axis of the virtual shaft is located outside the rotation assembly, and wherein, in each rotation assembly of the at least one pair of rotation assemblies, the support frame and the rotating rack are connected to each other through a first arc-shaped groove and a first rotating rib that are mutually matched with each other, and an axis of the first arc-shaped groove coincides with the axis of the virtual shaft of the rotation assembly and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable or would have rendered the invention inoperable. Therefore claim 1 is allowed.
Claims 4-14 are allowed for being directly or in directly dependent on allowed independent claim 1.
With respect to claim 15, Kim discloses a housing, (see fig. 1; device 100) comprising: a first frame body; (see fig. 4; first frame body 110) a second frame body; (see fig. 4; second frame body 120) and a rotating device, (see fig. 4; hinge 300) the rotating device comprising at least one pair of rotation assemblies (see fig. 7; discloses the hinge structure comprises a pair of rotation assemblies; i.e. first formed using elements 310, 320 and 330; second formed using elements 380, 370 and 360) and a gear assembly located between rotation assemblies of one pair of the at least one pair of rotation assemblies, (see fig. 7; discloses gear assembly comprising 341 ,342, 351 and 352 located between the pair of rotation assemblies) 
wherein each rotation assembly of the at least one pair of rotation assemblies comprises a support frame (see fig, 7; center bracket 330) and a rotating rack rotatably connected to the support frame, (see fig. discloses rotating elements 310 and 320 connected to the center bracket 330) the rotating rack is provided with a driving gear engaging with the gear assembly; (see fig. 9A; state 901; discloses element 320 comprises driving gear 321 engaging with gear 341) and the rotating racks of one pair of rotation assemblies are synchronously rotatable by rotating the rotating rack relative to a corresponding support frame; (see fig. 7; par 0105; discloses the first bracket housing 310 and the first inner bracket gear 320 may be rotated by a first angle (e.g., 90 degrees) in a first direction from an initial state with respect to the first center bracket 330. Similarly, the second bracket housing 380 and the second inner bracket gear 370 may be rotated by a first angle (e.g., 90 degrees) in a second direction from the initial state with respect to the second center bracket 360. The first direction and the second direction may be opposite to each other) driving, by the rotation of the rotating rack, a corresponding driving gear to rotate; and further rotating, by the rotation of the corresponding driving gear, the gear assembly (par 0114; discloses the gear pattern part of the first main gear 341 may pass through the first center bracket 330 and be enmeshed with the internal gear 321 of the first inner bracket gear 320; When a force is applied to the first inner bracket gear 320 (or the first bracket housing 310 and the first housing 110 coupled to the first inner bracket gear 320) in a first direction (e.g., a clockwise direction with reference to the illustrated drawing), as illustrated in state 903, the first inner bracket gear 320 may be inclined at a first angle (e.g., 45 degrees) with respect to a longitudinal center line of the first center bracket 330par 0109; discloses  if the first main gear 341 may be rotated in a first direction (e.g., the clockwise direction), the first shaft gear 351 may be rotated in a second direction (e.g., the counterclockwise direction), the second shaft gear 352 enmeshed with the first shaft gear 351 may be in turn rotated in the first direction, and the second main gear 342 enmeshed with the second shaft gear 352 may be rotated in the second direction; which means the external force applied to the inner bracket gear drives the gear assembly consisting of gears 341, 342, 351 and 352);
However Kim alone or in combination with other prior art of record fails to disclose wherein, in each rotation assembly of the at least one pair of rotation assemblies, a rotation shaft between the support frame and the rotating rack is a virtual shaft, and an axis of the virtual shaft is located outside the rotation assembly, wherein, in each rotation assembly of the at least one pair of rotation assemblies, the support frame and the rotating rack are connected to each other through a first arc-shaped groove and a first rotating rib that are mutually matched with each other, and an axis of the first arc-shaped groove coincides with the axis of the virtual shaft of the rotation assembly, and wherein the rotating device is connected between the first frame body and the second frame body, and the rotating device is configured to fold or unfold the first frame body and the second frame body and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable or would have rendered the invention inoperable. Therefore claim 15 is allowed.
Claims 16-17 are allowed for being directly or in directly dependent on allowed independent claim 15.
With respect to claim 18, Kim discloses an electronic device, (see fig. 1; device 100) comprising: a flexible screen; and a housing, (see par 0071; discloses a foldable flexible display device 100 according to an embodiment may include a first housing 110 (or a first frame, a first bracket, or a first case), a second housing 120 (or a second frame, a second bracket, or a second case), a display 50 (e.g., a flexible display)) wherein the flexible screen is arranged on the housing, (par 0072; discloses the first housing 110, for example, may be at least partially formed of a metallic material or a nonmetallic material, and may have a specific strength to support the display 50) the housing comprises a first frame body; (see fig. 4; first frame body 110) a second frame body; (see fig. 4; second frame body 120) and a rotating device, (see fig. 4; hinge 300) the rotating device comprising at least one pair of rotation assemblies (see fig. 7; discloses the hinge structure comprises a pair of rotation assemblies; i.e. first formed using elements 310, 320 and 330; second formed using elements 380, 370 and 360) and a gear assembly located between rotation assemblies of one pair of the at least one pair of rotation assemblies, (see fig. 7; discloses gear assembly comprising 341 ,342, 351 and 352 located between the pair of rotation assemblies) 
wherein each rotation assembly of the at least one pair of rotation assemblies comprises a support frame (see fig, 7; center bracket 330) and a rotating rack rotatably connected to the support frame, (see fig. discloses rotating elements 310 and 320 connected to the center bracket 330) the rotating rack is provided with a driving gear engaging with the gear assembly; (see fig. 9A; state 901; discloses element 320 comprises driving gear 321 engaging with gear 341) and the rotating racks of one pair of rotation assemblies are synchronously rotatable by rotating the rotating rack relative to a corresponding support frame; (see fig. 7; par 0105; discloses the first bracket housing 310 and the first inner bracket gear 320 may be rotated by a first angle (e.g., 90 degrees) in a first direction from an initial state with respect to the first center bracket 330. Similarly, the second bracket housing 380 and the second inner bracket gear 370 may be rotated by a first angle (e.g., 90 degrees) in a second direction from the initial state with respect to the second center bracket 360. The first direction and the second direction may be opposite to each other) driving, by the rotation of the rotating rack, a corresponding driving gear to rotate; and further rotating, by the rotation of the corresponding driving gear, the gear assembly (par 0114; discloses the gear pattern part of the first main gear 341 may pass through the first center bracket 330 and be enmeshed with the internal gear 321 of the first inner bracket gear 320; When a force is applied to the first inner bracket gear 320 (or the first bracket housing 310 and the first housing 110 coupled to the first inner bracket gear 320) in a first direction (e.g., a clockwise direction with reference to the illustrated drawing), as illustrated in state 903, the first inner bracket gear 320 may be inclined at a first angle (e.g., 45 degrees) with respect to a longitudinal center line of the first center bracket 330par 0109; discloses  if the first main gear 341 may be rotated in a first direction (e.g., the clockwise direction), the first shaft gear 351 may be rotated in a second direction (e.g., the counterclockwise direction), the second shaft gear 352 enmeshed with the first shaft gear 351 may be in turn rotated in the first direction, and the second main gear 342 enmeshed with the second shaft gear 352 may be rotated in the second direction; which means the external force applied to the inner bracket gear drives the gear assembly consisting of gears 341, 342, 351 and 352);
However Kim alone or in combination with other prior art of record fails to disclose wherein, in each rotation assembly of the at least one pair of rotation assemblies, a  rotation shaft between the support frame and the rotating rack is a virtual shaft, and an axis of the virtual shaft is located outside the rotation assembly, wherein, in each rotation assembly of the at least one pair of rotation assemblies, the support frame and the rotating rack are connected to each other through a first arc-shaped groove and a first rotating rib that are mutually matched with each other, and an axis of the first arc-shaped groove coincides with the axis of the virtual shaft of the rotation assembly, and wherein the rotating device is connected between the first frame body and the second frame body, and the rotating device is configured to fold or unfold the first frame body and the second frame body; and it would not have been obvious to one having ordinary skill in the art to modify the invention disclosed by Kim to arrive at the claimed invention as the final result would have been unpredictable or would have rendered the invention inoperable. Therefore claim 18 is allowed.
Claims 19-20 are allowed for being directly or in directly dependent on allowed independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJIT SHAH whose telephone number is (571)272-5303. The examiner can normally be reached Monday-Friday, 9:00 am-6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJIT SHAH/Examiner, Art Unit 2624                                                                                                                                                                                                        
/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        08/24/2022